Citation Nr: 0413864	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-26 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




REMAND

The veteran had active service in the Navy from July 1958 to 
July 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of March 2003 
which denied service connection for hearing loss and 
tinnitus.  

The veteran contends that he developed hearing loss and 
tinnitus as a result of noise exposure in service, while 
working as an aircraft electrician without ear protection.  
He states that his hearing gradually diminished since that 
time, and that he has had ringing in the ears since service.  
He also states that neither his occupational nor leisure 
activities subjected him to significant noise exposure after 
service.  

The veteran's DD Form 214 confirms that he was an aircraft 
electrician during service.  A July 1958 enlistment 
examination and a July 1962 separation examination note 
hearing in both ears was 15/15 by voice testing.  
Additionally, the July 1962 separation examination includes 
results of an audiogram, with reported decibel thresholds (at 
the respective frequencies of 500, 1000, 2000, 3000, and 4000 
hertz) of 5, 5, 15, 5, and 5 decibels in the right ear, and 
5, 10, 15, 20, and 30 decibels in the left ear.  The Board 
assumes that the July 1962 audiogram results were in ASA 
standards used at the time, and conversion to today's ISO 
standards would render decibel thresholds (at the respective 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz) of 20, 
15, 25, 15, and 10 decibels in the right ear, and 20, 20, 25, 
30, and 35 decibels in the left ear.  

The veteran has submitted a post-service October 1989 
audiogram (in graph form) from Miracle Ear Center, which 
appears to depict hearing loss in both ears, and he has also 
provided a receipt indicating he purchased hearing aids at 
that time.  In connection with his VA claim, he relates that 
he has had no other post-service treatment for the condition.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Although the separation audiogram disclosed some loss of 
hearing acuity, particularly in the left ear, the 
requirements of 38 C.F.R. § 3.385 were not met.  However, the 
absence of a hearing loss disability under 38 C.F.R. § 3.385 
during service is not always fatal to a service connection 
claim.  Service connection for hearing loss might still be 
established if there is credible evidence of acoustic trauma 
due to significant noise exposure in service, audiometric 
findings indicating a current hearing loss disability for VA 
purposes under 38 C.F.R. § 3.385, and a medically sound basis 
upon which to attribute the post-service hearing loss 
disability to the acoustic trauma in service (as opposed to 
intercurrent causes).  See Ledford v. Derwinski, 3 Vet. App. 
87 (1992).

In this case, there is credible evidence of significant in-
service noise exposure provided by the veteran's statements, 
and corroborated by his occupational specialty as an aircraft 
electrician.  However, he has not had a VA examination to 
determine whether he currently has a hearing loss disability 
for VA purposes under 38 C.F.R. § 3.385, and whether any such 
hearing loss disability (and tinnitus) is related to service.  
He has requested such an examination, and the Board agrees 
that such is warranted as part of the VA duty to assist him 
with his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the case is remanded for the following action:

1.  The RO should have the veteran undergo 
a VA examination to determine the current 
existence and etiology of claimed hearing 
loss and tinnitus.  The claims folder must 
be provided to and reviewed by the 
examiner.  Based on examination findings, 
review of historical records, and medical 
principles, the examiner should provide a 
medical opinion, with adequate rationale, 
as to the approximate date of onset and 
etiology of any current hearing loss and 
tinnitus, including any relationship with 
noise exposure in service.

2.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claims 
for service connection for hearing loss 
and tinnitus.  If the claims are denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


